Per Curiam.
Proceeding, pursuant to section 36 of the Public Officers Law, for the removal of respondent from the office of Commissioner of the Plymouth Fire District of the Town of Plymouth, Chenango County.
Petitioner Frank T. Williams is a citizen and real property owner in the Plymouth Fire District. Respondent is a member of the five-member board of fire district commissioners. He was elected to a five-year term commencing January 1, 1989. The petition, dated October 15, 1992, supported by a joint affidavit of respondent’s four fellow commissioners, states that respondent had failed to attend the last 27 meetings of the board, had failed either directly or indirectly to participate in the conduct of the affairs of the board, and refuses to resign his office as commissioner.
Respondent has neither answered the petition nor appeared in response to petitioner’s motion for a default judgment. Petitioner has filed proof of personal service of the petition and the motion upon respondent and has also filed proof by affidavit of the facts constituting the alleged misconduct.
We grant petitioner’s motion and order that respondent be removed from office pursuant to Public Officers Law § 36. The uncontroverted allegations in the pleadings demonstrate that respondent has been grossly derelict in his duties. Such dereliction amounts to misconduct warranting his removal (see, *970e.g., Matter of Pisciotta v Dendievel, 41 AD2d 949, 950; Matter of Baker v Baker, 87 Misc 2d 592; 1909 Opns Atty Gen 624; 34 Opns St Comp 1978, at 126; 1971 Atty Gen [Inf Opns] 41-42).
Weiss, P. J., Mikoll, Yesawich Jr., Crew III and Mahoney, JJ., concur. Ordered that petitioner’s motion be and the same hereby is granted, and it is further ordered that respondent be removed from his office as Commissioner of the Plymouth Fire District of the Town of Plymouth, Chenango County, pursuant to Public Officers Law § 36.